FAY, Circuit Judge,
Specially Concurring:
While joining in the result reached in this matter, I write separately to clarify and emphasize certain parts of today’s holding. First, I would like to emphasize what the court does not hold. The court has not said that a cause of action lies for Cook’s fulfillment of a campaign promise to “clean house.” Such a cause of action could not exist. Cook, as a candidate for the sheriff’s office, has the right to express his complete displeasure with the administration of the previous sheriff. The voters would also have the right to expect Cook to fulfill his campaign promise to completely revamp the sheriff’s office. The affected personnel in such a case would not be penalized as a result of their exercise of any constitutional rights. They would not be rehired simply because they worked for an administration the voters found in need of change. Since the decision to rehire them was not affected by the exercise (or failure to exercise) of any constitutional rights, they could not claim a constitutional violation.
A cause of action may lie in this case, however, because plaintiffs have alleged that they were not rehired because they either supported the previous sheriff or because they did not support Cook in his bid for office. If such allegations are true, then the plaintiffs are being punished for expressing their preferences between political candidates. The court correctly turns to Elrod1 and Branti to determine whether under those circumstances there is a cause of action.2 Since Elrod and Branti deal with punishment for affiliation with a political party, while this case deals with alleged punishment for support rendered to one political candidate, the court has properly modified the Elrod-Branti test to read: whether loyalty to the individual sheriff is an appropriate requirement for the effective performance of the particular position. At page 377.
I agree that a deputy is so closely associated with the sheriff that loyalty is an essential requirement for the job. Since this case comes before us under Rule 12(b)(6), I also agree that the other positions (the clerks, dispatchers, jailers, and process server) require more factual development before we can conclude as a matter of law that loyalty and trust are appropriate requirements to their effective performance.3 It may prove true that a sheriff’s office cannot function properly unless the sheriff can maintain a confidential relationship with, for example, his head jailer. However, on the limited record before us we cannot make such a determination.
*381Turning finally to the question of application, I would like to stress the court’s holding that all the plaintiffs must in some form or other “ask” to be rehired, unless such an action would be futile. The only question for us is whether the plaintiffs have sufficiently pled that they applied for the job or pled that an application would have been futile. In this instance, the pleadings are probably barely legally sufficient because they allege that all those who did not apply directly were deterred by Cook’s frequent statements that he would not rehire anyone from Ligon’s administration. However, assuming such is established, we are brought back to the key issue which must be resolved factually. Was the failure to hire the result of a legitimate campaign promise or punishment for political loyalty to the loser. Such is simply not the grist for Rule 12(b).
It seems to me that it is important to highlight that the plaintiffs must establish all of the following in order to prevail. The individual applied for employment with Sheriff Cook or proves that such would have been futile. The position sought is not one where loyalty to the incumbent is an appropriate requirement for effective performance. The failure to rehire was because of the plaintiffs’ political support of the previous sheriff. Failure to prove any one of these essentials bars recovery.

. As noted, Elrod was a plurality opinion. Justice Brennan joined by Justices Marshall and White wrote a "wide-ranging” opinion. It is from Justice Brennan’s plurality opinion that Judge Atkins quotes so extensively. However, Justice Stewart joined by Justice Blackmun wrote a concurrence that was necessary to obtain a majority. Justice Stewart stated that El-rod involved a single substantive question: "whether a nonpolicymaking, nonconfidential government employee can be discharged or threatened with discharge from a job that he is satisfactorily performing upon the sole ground of his political beliefs." 427 U.S. at 375, 96 S.Ct. at 2690. Justice Stewart then stated without discussion that the answer was no. It seems to me that Justice Brennan’s opinion must be interpreted conservatively in light of Justice Stewart's narrower concurrence.


. While Connick may not be directly on point, as Judge Atkins painstakingly points out, it still has great value in identifying some of the factors that a court must weigh when confronted by a case where government employees are not rehired as a result of their exercise of first amendment rights. Connick demands that we consider whether the exercise of the first amendment right — in this case support of Cook’s political opponent — impacts on the employees’ ability to perform the work and affects the employees’ ability to maintain close working relationships with their superiors. Connick also demands that we weigh the employees’ motives for their political support and the time, place, manner, and context in which their support was expressed. These are factors that must be weighed in all Pickering balancing cases of which the Elrod and Branti political patronage cases are a subset.


.Under Alabama law these positions are co-extensive with the sheriff. E.g., Ala.Code § 14-6-1 (1982) (sheriff may appoint a jailer). The terms of employment of each of the plaintiffs expired when ex-sheriff Ligon’s term expired. In that respect there is no difference between a deputy and the other positions in question. When the incumbent sheriff was turned out of office, the employment of the entire staff terminated.